u

l .
An unpublisﬂfd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.|

E

IN THE SUPREME COURT OF THE STATE OF N EVADA

Appellant,
vs. =
WEST LAS VEGAS SURGERY

[ CENTER, LLC, ‘    E 3

Res onclent.

   

JOSHUA SMITH, AN INDIVIDUAL, N0. 691 1 =1- l
DEC 1 5 ZINE i

    

_‘ 'RACIE  ' lMDEMAN

This appeal was dacketed in this court on November 5, 2015,
without payment of the requisite filing fee. 01:1 that same day a notice was i.
issued directing appellant ’00 pay the ﬁling fee within ten days. The notice
further advised that failure ta pay the ﬁling fee within ten days would
result in the dismissal of this appeal. To date, appellant has nut paid the

appearing, this appeal is dismissal

 

It is 30 ORDERED.

CLERK OF THE SUPREME CDURT
TRACIE K. LINDEMAN

 

ORDER DISMISSING APPEAL ]
I

cc: Hon. Jennifer P. Togliatti, District Judge
Joshua Smith.
Gordon & Rees, LLP
Eighth District Court Clerk

ﬁling fee or etherwiee respcunded to this court’s, notice. Accordingly, cause

SUPREME CﬂURT
OF
NEVADA E

ELEHK'S ORDER
tom-m